Citation Nr: 0939825	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-32 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for damage to muscle group 1, the right shoulder 
(right shoulder condition).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to January 
1945, including combat service in World War II, and his 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2007 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in September 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for arteriosclerotic heart disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder condition is due to a 
through and through shell fragment wound and manifests 
adherent scars, loss of muscle substance, impairment on tests 
of strength, endurance, range of motion, and coordination, X-
ray evidence of retained foreign bodies, and atrophy.  

2.  The Board notes that the Veteran's right shoulder 
condition does not manifest ankylosis of the shoulder or any 
impairment of the humerous, including fiberous union, 
nonunion, or loss of head.

3.  The scars associated with the Veteran's right shoulder 
condition are not noted to limit the range of motion of the 
Veteran's right upper extremity, are not painful upon 
examination, are not unstable, and do not cover an area of at 
least 6 square inches (39 square centimeters).


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent disabling, and 
no higher, for a right shoulder condition have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, 4.73, 4.118, 
Diagnostic Codes 5200-5203, 5301, 7801-7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in January 2009 that fully addressed 
all notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in September 2009 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Drs. P.C. and A.D.  The appellant was afforded 
VA medical examinations in February 2007 and June 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right shoulder condition has been rated by the 
RO under the provisions of Diagnostic Code 5301 that concerns 
Muscle Group I, the extrinsic muscles of the shoulder girdle.  
These muscles include the trapezius, levator scapulae, and 
serratus magnus muscles.  Functions include upward rotation 
of the scapula and elevation of the arm above the shoulder 
level.  Under this section, a noncompensable rating is 
assigned for slight disability in all cases.  A 10 percent 
rating is assigned for moderate disability in all cases.  In 
moderately severe cases, a 30 percent evaluation is assigned 
for a dominant arm, while a 20 percent evaluation is 
warranted for a non-dominant arm.  In severe cases, a 40 
percent evaluation is assigned for a dominant arm, while a 30 
percent evaluation is warranted for a non-dominant arm.  
38 C.F.R. § 4.73, Diagnostic Code 5301.

As indicated above, ratings for functional impairment of the 
upper extremities depend on which extremity is the major 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  In a report 
of a VA Compensation and Pension (C&P) examination, dated in 
February 2007, the Veteran was noted to be right hand 
dominant.  Thus, the rating for the right shoulder is to be 
made on the basis of the right upper extremity being the 
major extremity.

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  See generally 38 
C.F.R. § 4.73.  Under VA regulations, a "slight" muscle 
disability results from an injury that is a simple muscle 
wound without debridement or infection.  See 38 C.F.R. § 4.56 
(d)(1)(i).  Service department records must show a 
superficial wound with brief treatment and return to duty, as 
well as healing with good functional results.  There must be 
no evidence of any of the cardinal signs or symptoms of 
muscle disability.  See 38 C.F.R. § 4.56 (d)(1)(ii).  The 
objective findings must show that there is a minimal scar, 
and must be negative for evidence of a fascia defect, 
atrophy, or impaired tonus, as well as be negative for 
impairment of function or retained metallic fragments in the 
muscle tissue.  See 38 C.F.R. § 4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

The Board additionally notes that there are other potential 
applicable codes for the shoulder.  Under Diagnostic Code 
5003 for degenerative arthritis, ratings are based on the 
limitation of motion of the affected joint or joints.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

Limitation of motion for the arm is under Diagnostic Code 
5201.  A rating of 20 percent is warranted when the Veteran's 
major arm motion is limited to raising the arm to shoulder 
level; or when the motion of the Veteran's minor arm is 
limited to midway between the side and shoulder.  A 30 
percent disability rating is warranted when the range of 
motion of the Veteran's major arm is limited to midway 
between the side and shoulder; or the range of motion of the 
Veteran's minor arm is limited to 25 degrees from the 
Veteran's side.  A 40 percent rating is warranted when the 
Veteran is unable to raise his major arm to 25 degrees from 
his side.  38 C.F.R. § 4.71(a), Diagnostic Code 5201.

The Board notes that normal flexion and abduction of the 
shoulder is from 0 degrees to 180 degrees, and normal 
external and internal rotation is from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran's service treatment records reveal that the 
Veteran was wounded in March 1944.  The Veteran sustained a 
shell fragment wound to the right side of the neck, right 
side of the face, and right shoulder.  The records reveal 
that the final diagnosis of the Veteran's condition was 
shrapnel wound, perforation, through and through of the right 
trapezium muscle.  The service treatment records further 
reveal that the wound was manifested by muscular weakness in 
the right arm.

In a private treatment note, dated in October 2006, the 
Veteran was noted to have scars in the front and back of his 
shoulder where the shrapnel entered and left his shoulder.  
The Veteran denied any numbness or tingling over the right 
upper extremity; however, the Veteran reported a weakness 
secondary to pain over this area.  Upon physical examination, 
the Veteran was noted to have functional range of motion of 
the right shoulder.  However, the left shoulder moved more 
easily and with less pain.  The right shoulder showed no 
tenderness over the glenohumeral joint.  There was a negative 
impingement sign.  Rotator cuff strength maybe reduced but 
the physician noted that it was hard to tell between the 
problem with the trapezius and the rotator cuff whether it is 
secondary to pain at the trapezius injury.  The Veteran was 
noted to have a large scar over the supraclavicular area and 
the trapzius on the right, denoting the entry and exit of the 
shrapnel.  The Veteran complained of some pain in the muscle 
itself.  X-ray examination revealed shrapnel in the right 
trapezius supraclavicular area; but the shrapnel did not 
violate the joint itself.

In February 2007 the Veteran was afforded VA C&P muscle and 
joints examinations.  The Veteran complained of increased 
pain to the right shoulder as well as weakness and inability 
to properly perform activities of daily living.  The Veteran 
was noted to be right hand dominant and that the disability 
affected his occupation.  He reported pain, weakness, 
stiffness, and instability.  The Veteran indicated that there 
are flare-ups where the pain reaches 8 of 10.  The flare-ups 
occur 6 times a month.  The examiner did not any episodes of 
dislocation or recurrent subluxation.  The Veteran noted that 
he was unable to lift arm up and down sufficiently to bath 
himself and perform personal toilet cleansing activities.  

Upon physical examination during the muscle examination, the 
Veteran was noted to have tissue loss and significant atrophy 
of the deltoid, supraspinatous, trapezius, and pectoralis 
muscles.  The Veteran was noted to have a 1 by 1 centimeter 
scar located posterior and superior to the border of the 
scapula and an exit wound that is approximately 2 by 3 
centimeters anteriorly and just medial to the coracoid.  The 
scars were not found to be adhesive.  There was not tendon, 
bone, joint, or nerve damage noted.  Muscle strengths were 
reported as 3 of 5.  There was no muscle herniation.  The 
examiner noted that the muscle group could not move the joint 
through the normal range of motion with sufficient comfort, 
endurance, and strength to accomplish activities of daily 
living.  However, the examiner reported that the muscle group 
could move the joint independently through useful ranges of 
motion.  The muscle group was capable of moving the joint 
independently without assistance or removal of gravity.  X-
ray examination of the shoulder revealed acromioclavicular 
osteoarthritis of the right shoulder, mild glenohumeral 
osteoarthritis of the right shoulder, and retained foreign 
bodies in the right shoulder.  The Veteran was diagnosed with 
osteoarthritis of the right shoulder and atrophy secondary to 
nerve damage of the right deltoid, right supraspinatous, 
right pectoralis, and right trapezius.  The examiner noted 
that there was weakened movement, excess fatigability, 
incoordination within the joint, pain with use, and a loss of 
40 degrees of functional range of motion in forward flexion 
and abduction and a loss of 15 degrees of internal rotation 
with repetitive exercise.

Upon physical examination during the joints examination, the 
Veteran was noted to have ranges of motion of 0 to 90 degrees 
of abduction, 0 to 90 degrees of forward flexion, 0 to 70 
degrees of internal rotation, and 0 to 70 degrees of external 
rotation of the right shoulder.  No acromioclavicular 
(AC)/sternoclavicular (SC) joint pain was noted.  The cross 
arm test was negative.  Signs of impingement were noted.  
There was no anterior or posterior instability.  Obrien's 
test for labral tear was negative.  Rotator cuff strength of 
the right shoulder was 3 of 5.  Pain was noted with motion in 
abduction or forward flexion.  X-ray examination revealed 
acromioclarvicular osteoarthritis and mild glenohumeral 
osteoarthritis.  The examiner diagnosed the Veteran with 
osteoarthritis of the right shoulder and atrophy secondary to 
nerve damage of the right deltoid, right supraspinatous, 
right pectoralis, and right trapezius.  The examiner noted 
that there was no weakened movement or incoordination within 
the joint.  The examiner reported that there was excess 
fatigability, pain with use, and a loss of 40 degrees of 
functional range of motion in abduction and forward elevation 
and a loss of 10 degrees of internal rotation with repetitive 
exercise.

In a letter from a private physician, dated in April 2007, 
the Veteran was noted have retained shrapnel in the right 
shoulder.  The Veteran was further reported to have atrophy 
of the right shoulder muscles and a slight rotator cuff 
muscle strength reduction of the right when compared to the 
left.  Deltoid tone was noted to be less on the right than 
the left and atrophy of the pectoralis major on the right 
side as compared to the left and atrophy of the biceps on the 
right as compared to the left was noted. 

In June 2009 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported to the examiner that he no 
longer received treatment for his right upper extremity 
because he has been told that there is nothing further that 
can be done.  The Veteran indicated that his condition has 
been getting progressively worse.  The Veteran reported 
deformity, giving way, instability, pain, stiffness, 
weakness, incoordination, and decreased speed of joint motion 
in the right shoulder.  The Veteran did not report any 
episodes of dislocation or subluxation, locking, effusions, 
or inflammation.  Flare-ups of pain in the shoulder were 
reported to be severe for several days each weak and for 
several hours when they occur.  Upon physical examination the 
Veteran was noted to have no loss of a bone or part of a 
bone.  There was no recurrent shoulder dislocation noted.  
Crepitus, deformity, tenderness, pain at rest, weakness, 
guarding of movement, and significant atrophy were noted in 
the right upper extremity.  Atrophy was noted to reflect 
muscle wasting due to a right shoulder gun shot wound.  Range 
of motion of the right shoulder was noted to be 0 to 60 
degrees of forward flexion, 0 to 40 degrees of abduction, 0 
to 10 degrees of internal rotation, and 0 to 10 degrees of 
external rotation without pain.  The Veteran experienced a 
reduction of range of motion in all elements with repetitive 
motion due to pain.  The Veteran was noted to not be employed 
due to retirement.  The examiner diagnosed the Veteran with 
through and through gun shot wound of the right shoulder with 
residual pain, atrophy, loss of range of motion, and loss of 
strength/use of the right upper extremity.  The examiner 
noted that the condition has a severe impact on the Veteran's 
ability to complete chores and recreation, a moderate impact 
on the Veteran's ability to complete shopping, exercise, and 
dressing, a mild impact on the Veteran's ability to complete 
traveling, feeding, bathing, toileting, grooming, and 
driving, and the condition completely prevents sports 
activity.

In June 2009 the Veteran was afforded a VA C&P muscles 
examination.  The Veteran reported that he needed assistance 
with reaching and lifting 2 to 3 pounds and needed help with 
putting shirts on, bathing, and cutting food.  Upon physical 
examination of the Veteran's scars was noted to have changed 
since the prior examination.  The Veteran was noted to have a 
scar on the right supraclavicular area that was 2.5 by 7 
centimeters, jagged and irregular in shape.  The scars were 
not painful to touch; but they were adherent to the 
underlying tissue.  The examiner indicated that there were 
residuals of nerve damage in the form of loss of muscle 
strength, mass, and tone in the right upper extremity.  
Sensation was noted to be good.  There were no residuals of 
tendon or bone damage and no muscle herniation.  There was a 
loss of deep muscle substance noted.

In light of the evidence, the Board finds that entitlement to 
an evaluation of 40 percent disabling is warranted for the 
Veteran's right shoulder condition.  The Veteran's right 
shoulder condition is due to a through and through shell 
fragment wound.  The Veteran's right shoulder condition 
manifests adherent scars, loss of muscle substance, 
impairment on tests of strength, endurance, and coordination, 
X-ray evidence of retained foreign bodies, and atrophy.  As 
such, entitlement to an evaluation of 40 percent disabling, 
representing severe disability of muscle group I, is granted.

The Board finds that an evaluation in excess of 40 percent 
disabling is not warranted.  An evaluation in excess of 40 
percent disabling is not available pursuant to 38 C.F.R. 
§§ 4.71a, 4.73, Diagnostic Codes 5201, 5203, and 5301.  The 
Board notes that the Veteran's right shoulder condition does 
not manifest in ankylosis of the shoulder or any impairment 
of the humerous, including fiberous union, nonunion, or loss 
of head.  As such entitlement to an evaluation in excess of 
40 percent disabling is not warranted pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 and 5202.

Additionally, a separate rating under 5201, in addition to 
the 40 percent rating under Diagnostic Code 5301 is not 
appropriate because that would violate the rule against 
pyramiding.  38 C.F.R. § 4.14.  In essence, the 40 percent 
rating for muscle injury subsumes the rating for limitation 
of motion due to pain, given that the same symptoms are now 
rated under a different code.  Importantly, the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  Regarding the shoulder, there do not appear to be 
separate and distinct manifestations that could be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board notes that a separate evaluation for the scars 
associated with the Veteran's shell fragment wound was 
considered; however, a separate evaluation is not warranted 
because the Veteran's scars are not noted to limit the range 
of motion of the Veteran's right upper extremity, is not 
painful upon examination, is not unstable, and does not cover 
an area of at least 6 square inches (39 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 
7805.

The Board has considered whether a separate rating is 
warranted for moderate incomplete paralysis of the circumflex 
nerve associated with the Veteran's right shoulder condition, 
under Diagnostic Code 8518. 38 C.F.R. §§ 4.71a, 4.124.  
However, the Board notes that VA regulations provide that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  As such, a separate compensable evaluation is not 
available.

The Board notes that the Veteran's right shoulder condition 
has manifested in weakness and atrophy of the right deltoid, 
right supraspinatous, and right pectoralis, in addition to 
the trapezius.  Therefore, the manifestations of the 
Veteran's right shoulder condition indicate impairment of 
muscle groups II - IV, in addition to muscle group I for 
which the Veteran is currently evaluated.  VA regulations 
provide that muscle injuries in the same anatomical region, 
i.e., the shoulder girdle and the arm, will not be combined, 
but instead, the disability evaluation for the major group 
will be elevated from moderate to moderately severe or from 
moderately severe to severe according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(e).  As the Veteran has been granted the highest 
possible muscle group evaluation for muscle group I, no 
higher evaluation is available.

The Court has held that a TDIU when expressly raised by the 
Veteran or reasonably raised by the record is part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  However, the Board notes that the 
Veteran has not indicated that he is unemployable and the 
record does not raise the issues of unemployability due to 
the Veteran's service-connected disabilities.  Therefore, 
consideration of a TDIU as a component of the Veteran's claim 
for an increased evaluation is not warranted.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
right shoulder condition that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).


ORDER

An evaluation of 40 percent disabling for damage to muscle 
group 1, the right shoulder, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

Upon further consideration, the Board notes that in an 
October 2007 rating decision, the RO denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for arteriosclerotic heart disease.  Later in 
October 2007, the Veteran expressed his disagreement with the 
RO's denial of his application to reopen a claim of 
entitlement to service connection for arteriosclerotic heart 
disease.  To date, the RO has not issued the Veteran a 
Statement of the Case (SOC) with respect to this claim.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO must issue the Veteran an SOC with 
respect to his application to reopen a 
claim of entitlement to service 
connection for arteriosclerotic heart 
disease to include notification of the 
need to timely file a Substantive Appeal 
to perfect his appeal on this issue.  The 
RO should allow the appellant the 
requisite period of time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


